Citation Nr: 1108039	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease and degenerative joint disease of the thoracic spine.

2.  Entitlement to service connection for elevated cholesterol.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 and from January 2003 to January 2004, with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for degenerative disc disease and degenerative joint disease of the thoracic spine, assigning a disability evaluation of 10 percent, and denied entitlement to service connection for elevated cholesterol, hypertension, and coronary artery disease.  Timely appeals were noted with respect to the rating assigned to the Veteran's thoracic spine disability and the denial of service connection for elevated cholesterol, hypertension, and coronary artery disease.

The issues of entitlement to an initial disability evaluation in excess of 10 percent for thoracic spine disability and service connection for coronary artery disease and hypertension are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

Elevated cholesterol is a laboratory finding and not a chronic disability for VA compensation purposes. 


CONCLUSION OF LAW

Elevated cholesterol is not disease, disability, or injury for which applicable law permits the award of service connection. 38 U.S.C.A. §§ 1101 , 1110, 1701(1) (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As elevated cholesterol does not constitute a disability for VA purposes, the Board concludes that an examination is not needed.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The duties to notify and assist have been met.

Analysis

The Veteran reports that he has high blood cholesterol, which had its onset during service.  An examination conducted in June 2003, during the Veteran's second period of active service, shows a finding of elevated cholesterol.  Post-service VA clinical notes reflect a history of, and treatment for, elevated cholesterol levels.  The Board acknowledges the in-service findings of high cholesterol and the current diagnosis; however, elevated cholesterol is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995). Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225).  Accordingly, an award of service connection for elevated cholesterol is not warranted. 


ORDER

Entitlement to service connection for elevated cholesterol is denied. 


REMAND

In a statement dated June 2008, the Veteran indicated that he had recently been awarded disability benefits from the Social Security Administration (SSA).  The most recent SSA records contained within the claims folder are dated January 2008, prior to the award of disability benefits.  The basis for the grant of SSA benefits is unclear; however, these records may be relevant to the Veteran's claims, since he has stated that his thoracic spine and cardiovascular disabilities render him unemployable.  As such, the RO should contact the SSA and request that all of the records associated with the Veteran's claim for disability benefits since January 2008 be provided for inclusion with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all records associated with the Veteran's disability claim since January 2008, including hearing transcripts, copies of any disability determinations, and all medical records considered in making those determinations.  If such records are unavailable, a negative response must be obtained and the Veteran must be notified.

2.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative (if any) must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.       §§ 5109B, 7112.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


